F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                           MAY 14 2003
                        UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT                        PATRICK FISHER
                                                                              Clerk


 LESESTER MCDAUGHTERY,

          Petitioner,
 v.                                                     No. 02-3416
                                                   (D.C. No. 99-CV-3402)
 J.W. BOOKER, JR., Warden, USP                         (D. of Kansas)
 Leavenworth,

          Respondent.


                            ORDER AND JUDGMENT *


Before KELLY, BRISCOE and LUCERO, Circuit Judges.


      Lesester D. McDaughtery, a federal prisoner appearing pro se, brought this

28 U.S.C. § 2241 habeas petition challenging his federal sentence. Concluding

that McDaughtery failed to demonstrate that § 2255 relief was unavailable or

inadequate, the district court dismissed his § 2241 petition. Exercising

jurisdiction under 28 U.S.C. §§ 1291 and 2253, we affirm.



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      McDaughtery was convicted of drug-related offenses in the United States

District Court for the Central District of California and sentenced to a 289-month

term of imprisonment. The presentence report classified him as a career-offender

based on a previous state conviction, and accordingly identified the guideline

sentencing range as between 262 and 327 months. Without the career offender

designation, McDaughtery’s guideline range would be between 120 to 150

months. He first filed a § 2241 petition in the United States District Court for the

Central District of California, which was rejected because § 2241 petitions must

be filed in the district in which the defendant is confined, and McDaughtery is not

confined in California. He then filed his § 2241 petition in the United States

District Court for the District of Kansas, arguing that the state conviction on

which his federal sentence relied was invalid because he was denied the

opportunity to introduce prior inconsistent statements by the victim at trial. The

Kansas district court dismissed the petition, concluding that § 2241 is not the

appropriate vehicle to collaterally attack a state court conviction used to enhance

McDaughtery’s federal sentence.

      “A petition under 28 U.S.C. § 2241 attacks the execution of a sentence

rather than its validity . . . . It is not an additional, alternative, or supplemental

remedy to 28 U.S.C. § 2255.” Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

1996). “The exclusive remedy for testing the validity of a judgment and sentence,


                                          -2-
unless it is inadequate or ineffective, is that provided for in 28 U.S.C. § 2255.”

Id. (internal quotation omitted). In Bradshaw, the defendant brought a § 2241

petition, arguing that the federal district court that sentenced him used an

unconstitutional state conviction to enhance his federal sentence. Id. at 165. This

court denied relief, holding that Bradshaw’s petition amounted to an attack on the

validity of his sentence, not the execution of his sentence. Id. at 166–67. We

rejected Bradshaw’s argument that the district court’s denial of his § 2255

petition demonstrated that § 2255 provided an inadequate remedy. Like the

defendant in Bradshaw, McDaughtery claims that the federal district court used an

invalid state conviction to enhance his federal sentence. Also, as was the case in

Bradshaw, the defendant in the instant case fails to demonstrate that § 2255

provides an inadequate remedy. For substantially the same reasons stated by the

district court, we conclude that a § 2241 petition is not the appropriate vehicle for

this challenge and thus must be dismissed.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.


                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge


                                         -3-